Ray v Stockton (2018 NY Slip Op 04862)





Ray v Stockton


2018 NY Slip Op 04862


Decided on June 29, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 29, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, PERADOTTO, DEJOSEPH, AND CURRAN, JJ.


261 CA 17-01257

[*1]CARRIANN RAY, PLAINTIFF-RESPONDENT,
vVICTORIA J.G. STOCKTON, DEFENDANT-APPELLANT. (APPEAL NO. 3.) 


ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (BRIAN D. GINSBERG OF COUNSEL), FOR DEFENDANT-APPELLANT.
O'HARA, O'CONNELL & CIOTOLI, FAYETTEVILLE (STEPHEN CIOTOLI OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Oneida County (Bernadette T. Clark, J.), entered June 19, 2017. The order denied defendant's motion for relief from judgment. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Matter of Brown v Patterson, 108 AD3d 1131, 1132 [4th Dept 2013]; see generally Davidson v Straight Line Contrs., Inc., 75 AD3d 1143, 1145 [4th Dept 2010]).
Entered: June 29, 2018
Mark W. Bennett
Clerk of the Court